DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, they are allowable in view of the terminal disclaimer filed on 7/7/2022.
In further regards to the claims, the cited prior art fails to teach, based on the selecting of the video communication device, changing the video communication device for the video communication in the seamless manner as claimed.
Prior art Hirano et al. (US Publication 2011/0002294 A1) teaches, with respect to figure 1, channel efficiency improving device 500 selects the communication performed between UE 310 and another UE 310 connected to the same domain (i.e. UE_a310a and UE_b310b) via a channel 350 as shown in FIG. 1, and judges that it would be better to have communication by connecting to the same access network (wireless LAN/WiMAX network 200). In this case, the communication channel efficiency improving device 500 asks to prepare resources necessary when communication is performed via the same access network (i.e. the wireless LAN/WiMAX network 200) would be prepared at the entity in each network, and also instructs to change the connection so that UE_a310a changes the connection from eNB 150 to AP_b230b (see paragraph 60).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466